Case 2:17-cv-13699-RHC-APP ECF No. 21 filed 03/14/19         PageID.161    Page 1 of 7




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION


FRANK SWEET,

        Plaintiff,

 -vs-                                         Case No. 2:17-CV-13699-RHC-APP
                                              Hon. Robert H. Cleland
                                              Magistrate Judge: Anthony P. Patti
EMPIRE AUTO
SOLUTIONS, LLC, et. al.

        Defendants.


                MOTION FOR LEAVE TO AMEND COMPLAINT

        For the reasons set forth in the accompanying brief in support, Plaintiff

requests that this Court allow leave to file an amended complaint (attached as Exhibit

1 to this motion).

                                       Respectfully Submitted,


                                       By: s/ Sylvia S. Bolos
                                       Sylvia S. Bolos P78337
                                       LYNGKLIP & ASSOCIATES
                                       CONSUMER LAW CENTER, PLC
                                       Attorney for Frank Sweet
                                       24500 Northwestern Highway, Ste. 206
                                       Southfield, MI 48075
                                       (248) 208-8864
                                       SylviaB@MichiganConsumerLaw.com
Dated: March 14, 2019
Case 2:17-cv-13699-RHC-APP ECF No. 21 filed 03/14/19       PageID.162   Page 2 of 7




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION


FRANK SWEET,

        Plaintiff,

 -vs-                                        Case No. 2:17-CV-13699-RHC-APP
                                             Hon. Robert H. Cleland
                                             Magistrate Judge: Anthony P. Patti
EMPIRE AUTO
SOLUTIONS, LLC, et. al.

        Defendants.


                         BRIEF IN SUPPORT OF
                MOTION FOR LEAVE TO AMEND COMPLAINT

                            Issue Presented by Motion

        Should the court grant leave to amend the complaint where the

        amendment would cause no conceivable prejudice to the defendant and

        where the served Parties have refused to answer.

                        Principal Authorities Relied Upon

F. R. Civ. P. 15(a)

Foman v. Davis, 371 U.S. 178, 9 L. Ed. 2d 222, 83 S. Ct. 227 (1962)

Duggins v. Steak ' N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999).

Hahn v. Star Bank, 190 F.3d 708, 715 (6th Cir. 1999)
Case 2:17-cv-13699-RHC-APP ECF No. 21 filed 03/14/19        PageID.163    Page 3 of 7




Parry v. Mohawk Motors of Michigan, Inc., 236 F.3d 299, 306 (6th Cir. 2000).

Security Ins. Co. of Hartford v. Kevin Tucker & Assocs., Inc., 64 F.3d 1001, 1009
(6th Cir. 1995)

United States ex rel American Textile Mfrs. Inst., Inc. v. The Limited, Inc., 179
F.R.D. 541, 550 (S.D. Ohio 1998), aff'd. 190 F.3d 729 (6th Cir. 1999).

Wade v. Knoxville Utils. Bd., 259 F.3d 452, 459 (6th Cir. 2001)

Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 519 (6th Cir. 2001)

                                       Facts

      Frank Sweet (“Mr. Sweet” or “Plaintiff”) seeks leave to amend the complaint

to add new parties to the lawsuit. To date, Mr. Sweet has served Ruben Gutierrez,

Charles Butler, and Empire Auto Solutions, LLC (collectively, “Served

Defendants”). (R.8, R.4, R.7.) Mr. Sweet has also dismissed unserved Defendants,

Brittany Ray and Sherry Doe. (R.13.) The Served Defendants spoke to California

Attorney, Tony M. Lu, after service. Mr. Lu represented to Plaintiff’s Counsel that

he has not been retained in this matter, was not going to represent them, and was not

admitted to practice law in the Eastern District of Michigan.

      To date, the Served Defendants have not answered the complaint or otherwise

moved. Concurrence was not sought. That being said, the Served Defendants will

not be prejudiced in any way by the amendment to add new parties, James Silva

Gutierrez, Vanessa Gutierrez, and Origin Warranty, LLC.
Case 2:17-cv-13699-RHC-APP ECF No. 21 filed 03/14/19          PageID.164    Page 4 of 7




                          Standard for Leave to Amend

      Under the Federal Rules, leave to amend should be freely granted. In specific,

F.R.Civ. P. Rule 15(a) directs the court to allow the amendment when justice so

requires:

      "A party may amend the party's pleading once as a matter of course at
      any time before a responsive pleading is served. Otherwise, a party may
      amend the party's pleading only by leave of court or by written consent
      of the adverse party; and leave shall be freely given when justice so
      requires.

F.R.Civ. P. Rule 15(a). This rule has been further explained by the Supreme Court

in Foman v. Davis, 371 U.S. 178, 9 L. Ed. 2d 222, 83 S. Ct. 227 (1962), where the

court the advised that only a limited set of improper reasons for the amendment

should be the basis of a denial of leave to amend:

      . . . if the underlying facts or circumstances relied upon by a plaintiff

      may be a proper subject of relief, he ought to be afforded an opportunity

      to test his claim of the merits. In the absence of any apparent or declared

      reason -- such as undue delay, bad faith or dilatory motive on the part

      of the movant, repeated failure to cure deficiencies by amendments

      previously allowed, undue prejudice to the opposing party by virtue of

      allowance of the amendment, futility of amendment, etc. -- the leave
Case 2:17-cv-13699-RHC-APP ECF No. 21 filed 03/14/19           PageID.165   Page 5 of 7




      sought should, as the rules require, be "freely given.

Foman, 371 U.S. 178 at 182. Thus, leave to file an amended complaint should be

freely given, and should not be denied unless there is evidence of undue delay, bad

faith, undue prejudice to the non-movant, or futility. Ziegler v. IBP Hog Market,

Inc., 249 F.3d 509, 519 (6th Cir. 2001); Hahn v. Star Bank, 190 F.3d 708, 715 (6th

Cir. 1999) (quoting Foman v. Davis, 371 U.S. 178, 182, 9 L. Ed. 2d 222, 83 S. Ct.

227 (1962)), cert. denied, 120 S. Ct. 1423 (2000). Further, delay alone does not

justify denial of the motion to amend. Security Ins. Co. of Hartford v. Kevin Tucker

& Assocs., Inc., 64 F.3d 1001, 1009 (6th Cir. 1995). And, before denying such a

motion, a court must find at least some significant showing of prejudice to the

opponent. Duggins v. Steak ' N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999).    And

as a general proposition, the Sixth Circuit is 'very liberal' in permitting amendments.

United States ex rel American Textile Mfrs. Inst., Inc. v. The Limited, Inc., 179

F.R.D. 541, 550 (S.D. Ohio 1998), aff'd. 190 F.3d 729 (6th Cir. 1999).

                                      Analysis

      In this case, the Served Defendants have not answered or otherwise moved.

On March 8, 2018 the Court granted Mr. Sweet leave to conduct discovery (R.16),

which he has diligently pursued. That discovery has established that James Silva

Gutierrez, Vanessa Gutierrez, and Origin Warranty, LLC share in the responsibility,
Case 2:17-cv-13699-RHC-APP ECF No. 21 filed 03/14/19         PageID.166    Page 6 of 7




along with the Served Defendants, for Mr. Sweet’s damages. Accordingly, Mr.

Sweet must amend the complaint to name those Defendants to bring their conduct

before the Court. The amended complaint sets forth additional facts supporting the

basis for adding these Parties as well as further bolsters Mr. Sweet’s claims in the

first place.

       This amendment comes at a time which is early enough in the proceedings

that there is no conceivable prejudice which could arise from the filing of the

amended complaint. At the same time, the Federal Rules provide that leave to amend

should be liberally granted. Under the facts in this case, there is no basis in law or

fact to reject the proposed amended complaint. For these reasons, Mr. Sweet

requests that the Court grant him leave to file the attached complaint.1


                                       Respectfully Submitted,


                                       By: s/ Sylvia S. Bolos
                                       Sylvia S. Bolos P78337
                                       LYNGKLIP & ASSOCIATES
                                       CONSUMER LAW CENTER, PLC
                                       Attorney for Frank Sweet
                                       24500 Northwestern Highway, Ste. 206
                                       Southfield, MI 48075
                                       (248) 208-8864
                                       SylviaB@MichiganConsumerLaw.com
Dated: March 14, 2019


       1
           Exhibit 1.
Case 2:17-cv-13699-RHC-APP ECF No. 21 filed 03/14/19      PageID.167   Page 7 of 7




                               Certificate of Service
        I certify that on March 14, 2019, I served this document on the following

parties by the means indicated:

Party                                       Manner

Charles T. Butler                           US First Class Mail
8786 Vinmar Avenue
Rancho Cucamonga, CA 91730

Ruben Gutierrez                             US First Class Mail
1133 South Nantes Avenue
Hacienda Heights, CA 91745

Empire Auto Solutions, LLC                  US First Class Mail
C/O Ruben Gutierrez
1133 South Nantes Avenue
Hacienda Heights, CA 91745



                                      Respectfully Submitted,


                                      By: s/ Sylvia S. Bolos
                                      Sylvia S. Bolos P78337
                                      LYNGKLIP & ASSOCIATES
                                      CONSUMER LAW CENTER, PLC
                                      Attorney for Frank Sweet
                                      24500 Northwestern Highway, Ste. 206
                                      Southfield, MI 48075
                                      (248) 208-8864
                                      SylviaB@MichiganConsumerLaw.com
Dated: March 14, 2019
